Citation Nr: 1412099	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-35 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.     

2.  Entitlement to service connection for depression as secondary to bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active service from July 1965 to April 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of bilateral hearing loss and any incident of service, to include in-service exposure to acoustic trauma.

2.  As service connection for bilateral hearing loss has not been established, there is no legal basis for a grant of service connection for depression as secondary to bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The claim for service connection for depression as secondary to bilateral hearing loss is without legal merit.  38 C.F.R. § 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist   

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.159, 3.326, 3.327 (2013).  

With regard to the duty to notify, when VA receives an application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a July 2008 letter notified the Veteran of the elements of service connection, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The Veteran was also notified of the type of evidence necessary to establish a rating or effective date of an award.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, and performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Veteran's claims file includes his service treatment records and private treatment records.  In addition, the Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

In regard to providing a medical examination or obtaining a medical opinion, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, a VA audiological examination was performed in November 2009 and a VA opinion was obtained in June 2010.  The November 2009 examination report and the subsequent June 2010 opinion are adequate for deciding this claim.  Specifically, the Veteran underwent an audiological evaluation, including audiometric testing.  In addition, the examiner who provided the June 2010 VA opinion reviewed the claims file and medical history, and provided an explanation for the opinion stated which enables the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  In addition, as service connection is not in effect for bilateral hearing loss, any claim for service connection for depression secondary to the aforementioned disability must be denied as a matter of law.  Accordingly, VA's duty to provide an examination and obtain an opinion is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In summary, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  There is no defect in the notice or assistance provided that affected the outcome of this claim or compromised the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, if there were any error in the notice or assistance provided, it was harmless and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that the claimant has the initial burden of showing harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  







II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra, (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required.").  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Sensorineural hearing loss is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

Sensorineural hearing loss is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2013); see Allen v. Brown, 8 Vet. App. 374 (1995).

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he had active service in the United States Navy from July 1965 to April 1969.  The Veteran's Military Occupational Specialty (MOS) was as a communications technician and he served aboard the USS Ranger.    

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss.  In April 1969, he underwent a separation examination.  At that time, the Veteran's hearing was 15/15 bilaterally in whispered and spoken voice.  The Veteran's ears and eardrums were clinically evaluated as "normal."  

In July 2008, the Veteran filed his initial claim of entitlement to service connection for bilateral hearing loss.  He stated that while he was aboard the USS Ranger, he was exposed to engine noise and gunfire.  The Veteran also indicated that he slept in a room that was just below the flight deck and his bed would shake due to the loud noises.  According to the Veteran, due to the in-service noise exposure, he developed bilateral hearing loss.  

In a private medical statement from Ms. J.L., BC-HIS, ACA, of the Beltone Hearing Care Centers in Cape Coral, Florida, dated in July 2008, Ms. L. stated that the Veteran had been receiving treatment for hearing problems for the last 15 years.  According to Ms. L., the Veteran's hearing loss was sensorineural in nature and exhibited all the components of noise-induced hearing loss.  

Private treatment records, dated from December 2006 to August 2008, show that beginning in December 2006, the Veteran was diagnosed with hearing loss.  

In November 2009, the Veteran underwent a VA audiological examination.  At that time, the examiner noted that while the Veteran was in the military, he was a communication technician; thus, acoustic trauma was conceded.  In regard to post-service occupational noise exposure, the Veteran had a history of "unprotected cement work and water department noise history."  The Veteran denied any recreational noise exposure.  

The audiological examination revealed he had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 50, 70, 90, 105+, and 105+ decibels, respectively, with a puretone average of 92.5 decibels. In the left ear for the same frequencies, he had puretone air conduction threshold levels of 50, 75, 105+, 105+, and 105+ decibels, with a puretone average of 97.5 decibels.  Speech discrimination percentages were 40 percent in the right ear and 28 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, moderate to profound.  

In June 2010, the RO obtained a VA medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  In the June 2010 report, the VA examiner stated that he had reviewed the Veteran's claims file.  Following a review of the claims file, the examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of his military service.  The examiner stated that the Veteran had a four-year history of military service without a specific circumstance of hearing loss onset.  There was minimal military noise exposure described.  The statement from Ms. J.L. documented hearing loss for 15 years prior to July 2008, with the impression of little or no hearing loss before that time.  The early 1990's (hearing loss onset) were some 20 years post military service.  There was a history of occupational noise exposure, systemic diseases, heart and vascular disease, psychiatric disease and associated medications, type II diabetes mellitus, etc., that could more than account for the type and degree of the Veteran's current hearing loss and its progression in comparing the 2009 and 2010 calibrated audiometrics bilaterally, further suggesting systemic disease as the basis for the Veteran's hearing loss rather than noise exposure of some 40 years ago.  According to the examiner, the probable scenario was bilaterally normal hearing during and following military service, mild hearing loss secondary to non-military noise and health complications progressing to its current state.  The examiner also reported that in a 2006 article entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus," by the Institute of Medicine (IOM), National Academy of Sciences, the IOM concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  


IV. Analysis

A. Bilateral Hearing Loss

The Veteran contends that his current hearing loss is the result of noise exposure during service and that this disorder should therefore be service connected.

The Veteran's April 1969 separation examination report shows that the Veteran's hearing was normal in whispered and spoken voice tests.  The report was also negative for any complaints or findings of hearing loss.  

The first medical evidence of record that shows that the Veteran has bilateral hearing loss for VA purposes is in November 2009, over 40 years after his separation from the military.  In addition, the Board recognizes that in the July 2008 statement, Ms. L. stated that the Veteran had been receiving treatment for hearing problems for the last 15 years.  Thus, it appears that the Veteran first started receiving treatment for bilateral hearing loss in approximately 1993.  Nevertheless, this showing of hearing loss is still 24 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, the Board finds that the preponderance of the evidence shows that the Veteran's hearing loss is not related to any event in service.

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). The Veteran is also competent to report that he was exposed to acoustic trauma in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge). Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

It is within the Veteran's realm of personal knowledge whether he had exposure to loud noises in service, and has continued to experience hearing loss symptoms  since that time.  Given that the Veteran served aboard the USS Ranger, an aircraft carrier, it is reasonable to deduce that he would have been exposed to loud aircraft noises.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.

As previously stated, the Veteran's bilateral hearing loss is a "chronic disease" and the Veteran maintains that he has experienced bilateral hearing loss since service. However, the Board finds that his statements are not credible with respect to the onset and continuity of his hearing loss symptoms.  First, emphasis is placed on the multi-year gap between discharge from active duty (April 1969) and the first evidence of record of hearing loss (1993), approximately 24 years from the Veteran's discharge.  In addition, the first evidence of record that the Veteran had hearing loss for VA purposes is in November 2009, over 40 years after the Veteran's separation from the military.

Second, the Veteran did not contend that his bilateral hearing loss started during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of little probative value.  See Pond v. West, 12 Vet. App. 341 (1999)(although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, in light of the above, with respect to the onset of experiencing hearing loss, the probative value of the Veteran's lay assertions is diminished and the Board cannot rely on his statements.

In this case, the Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  The audiometric findings obtained from the November 2009 VA audiological examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385. The pertinent question in this case is whether the Veteran's currently diagnosed bilateral hearing loss is related to in-service noise exposure.  In support of his claim, the Veteran submitted a private medical statement from Ms. L., dated in July 2008, wherein she stated that the Veteran's hearing loss was noise-induced hearing loss.  To the extent that this statement is submitted to show that the Veteran's currently diagnosed bilateral hearing loss is related to his in-service noise exposure, the Board notes that Ms. L. did not provide a rationale for such a nexus opinion.  In addition, she did not address the lengthy period of time between the Veteran's in-service noise exposure and the first evidence of record that shows that the Veteran has bilateral hearing loss for VA purposes, which was over 40 years after the Veteran's period of active service.  Moreover, as explained further below, the June 2010 VA examiner stated that scientific research did not support the existence of delayed-onset hearing loss.  The examiner made this finding in support of his opinion that the Veteran's bilateral hearing loss was not related to in-service noise exposure.  In this regard, because Ms. L. did not provide a rationale for her opinion, she did not explain how the Veteran's noise exposure caused him to develop bilateral hearing loss years later, after such exposure.  Furthermore, the VA examiner also linked the Veteran's bilateral hearing loss to other causes, such as systemic diseases.  Ms. L. failed to acknowledge the other possible etiological factors of the Veteran's bilateral hearing loss.  Thus, in light of the above, the Board finds that the probative value of Ms. L.'s opinion is significantly lessened.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").

By contrast, the Board attaches significant probative value to the conclusions reached by the VA examiner in his June 2010 opinion.  The Board finds that this opinion is clearly based upon a review of the relevant evidence in the claims file and is supported by a clear rationale.  The June 2010 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service, to include in-service acoustic exposure.  The examiner addressed the lengthy period of time between the Veteran's in-service noise exposure and the first evidence of record that shows that the Veteran has bilateral hearing loss for VA purposes, which was over 40 years after the Veteran's period of active service.  The examiner also noted the lengthy period of time between the Veteran's in-service noise exposure and his first treatment for hearing problems in the early 1990's.  Moreover, the examiner stated that scientific research did not support the existence of delayed-onset hearing loss.  The examiner also linked the Veteran's bilateral hearing loss to other causes, such as systemic diseases.  Thus, in light of the above, the Board finds that the June 2010 VA opinion is more persuasive than Ms. L.'s opinion.

With respect to the Veteran's own lay evidence that his currently diagnosed bilateral hearing loss is related to his in-service noise exposure, the Board does not doubt that the Veteran had significant noise exposure in service, and this claim is not being denied on the basis of an absence of such noise exposure.  In addition, the Veteran is competent to attest that he has hearing loss and to report when his disorder began.  However, the Veteran is not competent in this instance to opine that his bilateral hearing loss is related to his in-service noise exposure as that is a complex medical question that requires medical expertise and training.  Absent such credentials, the Veteran is unable to provide a competent opinion as to medical causation.  See 38 C.F.R. § 1.59(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value, even if found credible, and is very substantially outweighed by the June 2010 VA examiner's opinion because the examiner is a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.

In sum, the Board finds the prolonged period without medical complaint and the detailed opinion from the VA examiner to substantially outweigh the opinion from Ms. L. and the recent lay statements from the Veteran that his bilateral hearing loss is related to his in-service noise exposure.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for bilateral hearing loss.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Depression Secondary to Bilateral Hearing Loss

The Board notes that the Veteran's service connection claim is based on the contention that he has depression that is secondary to his bilateral hearing loss.  

In this case, the Board recognizes that the Veteran has been currently diagnosed with depression.  However, in the decision above, the Board has denied the Veteran's claim for service connection for bilateral hearing loss.  Therefore, given that service connection is not in effect for bilateral hearing loss, there is no legal basis for granting service connection for depression as secondary to bilateral hearing loss.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for secondary service connection for depression as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for bilateral hearing loss is denied.     

Entitlement to service connection for depression as secondary to bilateral hearing loss is denied.   






____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


